MEMORANDUM **
Emilio Rangel-Cortez appeals his conviction and 61-month sentence following a guilty plea to an illegal reentry after deportation in violation of 8 U.S.C. § 1326. Rangel-Cortez’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that she finds no viable issues to raise on Rangel-Cortez’s behalf. RangelCortez did not file a pro se supplemental brief.
Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues. Counsel’s motion to withdraw is GRANTED and the district court’s judgement is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.